Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered. The Examiner’s Amendment further Amends the Applicant’s Amendment of 01/28/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Hilton (Reg. No. 66,011) on 09/16/2020.
The application has been amended as follows: 
1. (Currently Amended) A telecom information processing system, comprising: a processor coupled to a memory, the processor configured to communicate over a network with disparately located one or more telecom devices of a subscriber, the processor configured to execute the following computer-executable instructions stored in the memory:
 a data acquisition module configured to acquire telecom/network data used by the one or more telecom devices of a subscriber directly from one of a telephone exchange or a telecommunications equipment in real-time; and 
acquired in real-time from one of a telephone exchange or a telecommunications equipment, with contractual parameters, including permissible usage data, as specified in one or more contracts between a telecommunications provider and the subscriber, the intelligent module configured to map one or more contract configuration parameters of the one or more contracts to the acquired telecom/network data and historical telecom/network data on the basis of the comparison to generate mapped contract configuration parameters to be used for invoicing.
6. (Currently Amended) The telecom information processing system according to claim 1, further comprising an invoicing module configured to calculate an unbilled period to date usage in real-time based on the mapped contract configuration parameters, and/or to calculate the full invoice for any given invoice cycle.
15. (Currently Amended) A telecom information processing method, comprising: employing at least a processor configured to execute computer-executable instructions stored in a memory to perform the following acts: 
acquiring telecom/network data used by one or more telecom devices of a subscriber directly from one of a telephone exchange or a telecommunications equipment in real-time; 
comparing  acquired in real-time from one of a telephone exchange or a telecommunications equipment, with contractual parameters, including permissible usage data, as specified in one or more contracts between a telecommunications provider and the subscriber; and 

25. (Currently Amended) The telecom information processing method according to claim 15, further comprising calculating an unbilled period to date usage in real-time based on the mapped contract configuration parameters, and/or calculating the full invoice for any invoice cycle.

Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Amendment of 01/28/2021 claims 1, 6, 12, 13, 15, 25, 26, 27 are amended; claims 1 and 15 being recited in independent form. In the Examiners Amendment entered herewith claims 1 and 15 is further amended to contain limitations that distinguish over the art made of record. The Examiner initiated the interview to suggest amendments that would incorporate allowable subject matter noted by the Applicant in the Arguments of 01/28/2021 but not included in the claim. The Examiner’s amendment further amends the claims as submitted by the Applicant on 01/28/2021. The claims as amended further define the invention distinguish the claims over the prior art when the claim limitations are considered as a whole with all the limitations of each respective claim. Therefore the addition of subject matter further defining the invention in claims 1 and 15 to distinguish as whole with all the limitations of each the claims. 
Regarding claim 1 the claims have been amended to add the distinguishing limitations “a data acquisition module configured to acquire telecom/network data used by the one or more telecom devices of a subscriber directly from one of a telephone exchange or a telecommunications equipment in real-time; and an intelligent module configured to compare telecom/network data acquired in real-time from one of a telephone exchange or a telecommunications equipment, with contractual parameters, including permissible usage data, as specified in one or more contracts between a telecommunications provider and the subscriber, the intelligent module configured to map one or more contract configuration parameters of the one or more contracts to the acquired telecom/network data and historical telecom/network data on the basis of the comparison to generate mapped contract configuration parameters to be used for invoicing” to independent claim 1, when considered as a whole with all the limitations of the claims (and not in isolation), is not fairly taught by the art made of record alone, nor is the limitation obvious by any reasonable combination thereof. 
Regarding claim 15 the claims have been amended to add the distinguishing limitations “acquiring telecom/network data used by one or more telecom devices of a subscriber directly from one of a telephone exchange or a telecommunications equipment in real-time; comparing telecom/network data acquired in real-time from one of a telephone exchange or a telecommunications equipment, with contractual parameters, including permissible usage data, as specified in one or more contracts between a telecommunications provider and the subscriber; and mapping the one or more contract configuration parameters of the one or 
Regarding the prior art made of record, United States Patent Application Publication US-20160366575 to Golec et al (hereinafter d1), United States Patent US-7,986,935 to D'Souza et al (hereinafter d2), United States Patent Application Publication US-20120191536 to Chen et al (hereinafter d3) represent the closest prior art of record. The claims are distinguished over d1, d2, d3 and any other art made of record because the claims at issue have been amended to require that the telecom information processing system directly acquires network data/telecom data from the network to generate correct and accurate invoices in the first attempt, instead of depending on other systems to correct the incorrectly generated invoices (as is set forth in the art of record). Wherein d1 discloses a method which  comprises the following: receiving a usage message on a pipeline batch processing system from a network component, the usage message comprising usage data related to a usage of a resource provided on a remote terminal by the network component... generating an invoice record in the database, the invoice record comprising charge amounts and their respective usage data; receiving a request to correct the invoice record from a controlling component of the mobile digital cellular telecommunication system...generating a corrected invoice record in the database, the corrected invoice record comprising the corrected charge amounts and the corrected usage data (see d1 para. 0009). Wherein it is evident from the above lines that the invention disclosed in d1 corrects already 
For at least the reasons above, claim 1, 15 are allowable. Claims 2-14, 16-28 depend on claims 1, 15 and therefore contain at least the limitations noted above and are therefore allowable for the same reasons noted above due to their dependency. Therefore claims 1-28 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
35 USC § 112





Regarding interpretation of claim 1 under 35 U.S.C. § 112(f). Office Action, the Applicant has included associated structural limitations of the modules claimed in claim 1 which include "...a processor coupled to a memory, the processor configured to communicate over a network with disparately located one or more telecom devices of a subscriber, the processor configured to execute the following computer- executable instructions stored in the memory...". Therefore, the modules as claimed are computer-executable instructions stored in a memory (a physical structure) and executed by a processor (another physical structure). Therefore Applicant request that the claims not be interpreted under 35 U.S.C. § 112(f) is affirmed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020151293 A1 to Tysor, Arthur James discloses providing a cellular phone user with accurate feedback of available minutes in a service plan based on specific plan usage is disclosed. A user enters service plan information including the time period of the plan, the number of peak minutes, the number of off-peak minutes, and other features associated with the plan on his cellular phone. The entered information is stored in the cellular phone's memory. Minute usage is tracked and a display of available minutes is provided to the user.

US 8219062 B2 to Bandera; Deborah H. et al. discloses indicate usage information of services for wireless communication devices via ambient elements are disclosed. Some embodiments determine usage of a service for a wireless communication device and manipulate one or more ambient elements to indicate the usage to a user of the device. Various embodiments may determine usage by measuring a quantity of data transferred or measuring a number of voice minutes consumed according to a rate plan. Changing ambient elements may comprise activating vibration modules or changing colors of screen elements, or changing screen brightness of the devices, as examples. Examples of wireless communication devices are cell phones, smartphones, satellite phones, and other types of mobile communication devices that use wireless communication services.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643